Citation Nr: 0638913	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from May 1965 to May 1967.  
The veteran served in combat in Vietnam, and was awarded a 
Purple Heart.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
San Juan, Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
claim of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
TDIU.  It is noted that he is service-connected for residuals 
of a shell fragment wound of the right thigh (evaluated as 30 
percent disabling), post-traumatic stress disorder (PTSD) 
(evaluated as 30 percent disabling), diabetes mellitus type 
II (evaluated as 20 percent disabling), minimally compromised 
left distal arterial runoff, right leg associated with 
diabetes (evaluated as 20 percent disabling), and minimally 
compromised bilateral trivessel distal leg arterial runoff 
associated with diabetes (evaluated as 20 percent disabling).

In November 2006, the Board received a submission from the 
veteran consisting of a VA outpatient treatment report dated 
in September 2006.  This evidence reflected treatment for the 
veteran's service-connected PTSD, showing a Global Assessment 
of Functioning (GAF) score of 48.  The report explicitly 
noted a deterioration of the veteran's psychiatric condition.  
The veteran has not waived his right to have this relevant 
evidence reviewed by the RO as the agency of local 
jurisdiction.  As such, remand of the claim is required.

In this regard, a VA Form 21-8940 received in July 2003 
establishes that the veteran last worked from January 2001 to 
June 2002 for the municipality of Patillas, Puerto Rico.  The 
veteran stated in that form that this employment was as a 
counselor, but the employer's statement (VA Form 21-4192) 
indicates that the veteran was an office worker (oficinista) 
rather than identifying the veteran specifically as a 
counselor.  The employer should be asked to provide 
additional information about the veteran's position, so that 
the record clearly reflects whether that employment was 
sedentary or not, and the employer should be asked to provide 
a position description, if available.  

Additionally, the veteran's representative argues that the 
statement provided by the veteran's former employer in August 
2003 establishes that the veteran was unable to maintain his 
municipal employment a result of his health problems.  The RO 
apparently concluded that the veteran left that employment 
with the municipality voluntarily.  However, the employer's 
statement does not clearly indicate whether the veteran's 
position was terminated, or the veteran's employment in the 
position was terminated, or whether the veteran resigned 
voluntarily.  More specific information should be obtained.

Overall, there is a lack of clarity in the record as to 
whether the veteran's employment in 2001 and 2002 was 
sedentary and that the veteran was terminated from the 
position as a result of the veteran's service-connected 
disabilities.  As such, the veteran should be afforded an 
opportunity to provide more specific information to support 
his claim, and should be assisted to obtain more specific 
evidence.  

Furthermore, although the veteran indicated he lost time from 
employment as a result of his service-connected disabilities, 
the VA clinical records associated with the claims file do 
not support this assertion.  The veteran should be 
specifically advised that he should authorize release of 
additional evidence, such as his employment medical records 
or employment sick leave records, in order to support this 
assertion.  

It is also noted that while the veteran was afforded VA 
examinations in 2002 and 2003, no opinions were offered 
specifically addressing the veteran's employability.  Given 
this, and in light of the fact that the veteran's last VA 
examination as to the severity of his service-connected 
disabilities were conducted approximately four years ago, 
contemporaneous examination should be conducted during the 
course of this Remand.  Such examinations should address both 
the current severity of each of the service-connected 
disabilities and should include opinions as to whether they 
preclude the veteran from obtaining and maintaining 
substantially gainful employment.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to obtain a specific 
statement from his former employer as to 
the circumstances under which the veteran 
left that employment in June 2002, 
including a specific statement as to 
whether the position was terminated or 
whether the veteran was terminated from 
the position.  

2.  The veteran's former employer should 
be asked to submit a more specific job 
title or job description, and a position 
description or personnel information 
showing the duties of the job the veteran 
held, so that a determination may be made 
as to whether or not the job was 
sedentary in nature.  In particular, the 
employer should be asked to provide a 
specific description of the type and 
subject matter of counseling the veteran 
was providing.

3.  The veteran should be afforded the 
opportunity to submit any employment 
medical records or sick leave records 
which identify the health problems he had 
at the time he resigned or was terminated 
from his job in June 2002.  

4.  The veteran should be advised that he 
may submit evidence such as statements 
from others to support his contention 
that he was having health problems at the 
time he resigned or was terminated from 
his job in June 2002. 

5.  Obtain a complete list of all VA 
treatment visits for the veteran in 2001 
and 2002, and afford the veteran the 
opportunity to submit or identify 
evidence of any private treatment during 
that time, or any other evidence of any 
type that would show what health problems 
interfered with his employment.  

6.  The veteran's current VA clinical 
records, from October 2002 to the 
present, should be obtained.

7.  Schedule the veteran for a social and 
industrial survey to more clearly reflect 
the nature of his college degrees, to 
assess his employment history, and to 
assess his current day-to-day 
functioning.  

8.  The veteran should be afforded 
examination as to the current severity of 
each service-connected disability: shell 
fragment wound residuals, right thigh; 
compromised bilateral trivessel distal 
leg runoff, left lower extremity; 
compromised distal arterial runoff, right 
leg; PTSD; and, diabetes mellitus.  Each 
examiner should be asked to specify how 
the particular service-connected 
disability would affect the veteran's 
ability to perform employment activities, 
and to describe the limitations on 
employment activities due to the service-
connected disability. 

9.  Review each VA examination to 
determine whether the requested 
information about impact of the 
disability on employment activities has 
been provided.  Following that, 
readjudication of the claim to 
entitlement to TDIU should be completed.  
If the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


